ORDER

PER CURIAM.
Carol Beers appeals the judgment entered upon her conviction in a bench trial of endangering the welfare of a child in the second-degree section 568.050 RSMo 2000, for which she was sentenced to one year in jail.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).